(Por la Corte, a propuesta del
Juez Asociado Sr. Hutchison.)
Por Cuanto, los únicos supuestos errores señalados por el ape-lante son los siguientes:
“1. La Hon. Corte de Distrito de San Juan erró al resolver que en este caso se trata de un accidente desgraciado en el que el principal responsable del mismo fué el demandante, apreciando así erróneamente la evidencia practicada por ambas partes.
‘ ‘ 2. Erró la corte a quo al resolver que la prueba no sostiene las alegaciones d© la demanda.
£í3. La Hon. corte sentenciadora cometió error al no aplicar a este caso la doctrina de la última oportunidad expedita (the last olear chance).
“á. La corte inferior cometió error al dictar sentencia declarando sin lugar la demanda, toda vez que dicha sentencia es contraria a derecho y a la prueba practicada. ” .
Por cuanto, el cuarto error se somete en el alegato de los ape-lantes sin argumento como consecuencia de los anteriores.
Por cuanto, no encontramos error manifiesto en la apreciación de la prueba, así como tampoco por haberse dejado de aplicar a los hechos probados la doctrina de la última oportunidad expedita.
Por tanto, se confirma la sentencia apelada que dictó la Corte-de Distrito de. San Juan en mayo 21, 1937.
El Juez Asociado Sr. Travieso no intervino.